— Appeal by the defendant from two judgments of the County Court, Suffolk County (Rohl, J.), both rendered October 21, 1986, convicting him of criminal sale of a controlled substance in the third degree under *837indictment No. 2099/84, and bail jumping in the first degree under indictment No. 258/85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are modified, on the law, by reducing the mandatory surcharges imposed on each conviction from $100 to $75; as so modified, the judgments are affirmed.
The defendant’s contention that the mandatory surcharges imposed represented an abuse of discretion in light of his alleged indigency is premature (see, People v Martin, 132 AD2d 626; People v Peralta, 127 AD2d 803, lv denied 69 NY2d 953; People v Perrine, 111 AD2d 193). Moreover, the court properly imposed a surcharge with respect to each judgment of conviction (see, Penal Law § 60.35 [1]; People v Baynes, 121 AD2d 643, lv denied 68 NY2d 767; People v Cusick, 119 AD2d 830, lv denied 68 NY2d 667). We find, however, that the court erred in imposing surcharges in the amount of $100 each, since Penal Law § 60.35 required a mandatory surcharge of $75 at the time the criminal acts underlying the instant convictions were committed (see, L 1985, ch 59; cf., People v Valdelamar, 122 AD2d 289, lv denied 68 NY2d 918; People v Clarke, 111 AD2d 11). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.